United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                              Nos. 03-3127/3128/3129
                                   ___________

Shawn Schuster,                       *
                                      *
           Appellant,                 *
                                      * Appeals from the United States
      v.                              * District Court for the
                                      * District of South Dakota.
Douglas Weber, Warden,                *
South Dakota State Penitentiary,      * [UNPUBLISHED]
                                      *
           Appellee.                  *
                                 ___________

                             Submitted: November 3, 2003

                                  Filed: December 10, 2003
                                   ___________

Before RILEY, McMILLIAN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.


       In these consolidated appeals, South Dakota inmate Shawn Schuster contests
the district court’s1 preservice dismissal of three actions he filed. Upon de novo
review, we affirm the dismissals for the reasons stated by the district court. See 8th
Cir. Rule 47A(a).
                        ______________________________


      1
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota.